DETAILED ACTION
This is an Office action based on application number 16/624,591 filed 19 December 2019, which is a national stage entry of PCT/JP2018/023211 filed 19 June 2018, which claims priority to JP2017-123726 filed 23 June 2017. Claims 1-10 are pending.
Amendments to the claims, filed 27 August 2021, have been entered into the above identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a content of fluorine atoms associated with the fluoroalkyl groups is at least 40 mass%” in lines 9-10. The limitation can be interpreted in at least two different ways. First, the limitation can be interpreted that each of the fluoroalkyl groups contains a content of fluorine atoms in an amount of at least 40 mass%. Second, the limitation can be interpreted as the entire organopolysiloxane (A) has a content of fluorine atoms contained in fluoroalkyl groups in an amount of at least 40 mass %. Since the two interpretations are to two different values, the limitation is ambiguous. 
	See the prior art rejections, below, for the interpretation of this ambiguous limitation.

Claims 2-10 do not sufficiently alleviate the deficiencies of the parent claim and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WIPO International Publication No. WO 2016/152992 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2018/0086915 A1) (Tsuchida).

Regarding instant claim 1, reference is made to Claim 1 of Tsuchida. Tsuchida discloses a release agent composition for silicone pressure-sensitive adhesives comprising (A) an organopolysiloxane having the average compositional formula (1):

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

wherein R1 are the same or different, and are substituted or unsubstituted C1-C10 monovalent hydrocarbon groups free of aliphatic unsaturation or a C2-C10 alkenyl-containing organic group, at least one of groups R1 containing a C1-C10 fluoroalkyl group, and at least two of the R1 groups contains a C2-C10 alkenyl-containing group; a is an integer of at least 2; b is an integer of a least 1; and c and d each are an integer of at least 0. It is noted that the carbon number amounts of overlap with the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tsuchida further discloses the release agent composition further comprises (B) an organohydrogenpolysiloxane having at least three Si-H groups per molecule, in such 
	As to the content of fluorine atoms associated with the fluoroalkyl groups, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadfluorononyl (Claim 5).
3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadfluorononyl (i.e., C9F15H4), which appears to have the greatest content of fluorine atoms necessarily comprises an amount of 71.7 wt. % fluorine (i.e., (15*19) / ([(12*9) + (15*19) + (4*1)] * 100%). 3,3,3-trifluoropropyl (i.e., C3F3H4), which appears to have the lowest content of fluorine atoms comprises an amount of 58.7 wt. %. This interpretation of Tsuchida addresses the claim interpretation that that the amount of fluorine atoms in the fluoroalkyl groups is at least 40 wt. %.
	Alternatively, the fluoroalkyl groups disclosed by Tsuchida are the same as the fluoroalkyl groups of Applicant’s invention. (see Applicant’s Claim 2). Further, as cited above, Tsuchida discloses that the organopolysiloxane (A) comprises an amount of R1 groups that is the same as the claim. Therefore, the scope of Tsuchida must necessarily encompass a content of fluorine atoms in the organopolysiloxane (A) that includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. This interpretation of Tsuchida address the claim interpretation 
	As to the content of alkenyl groups in terms of vinyl groups, as cited above, Tsuchida discloses an organopolysiloxane (A) comprising at least two R1 groups containing a C2-C10 alkenyl-containing group in the same amounts as the claim. Therefore, the scope of Tsuchida must necessarily encompass a content of alkenyl groups in terms of vinyl groups in the organopolysiloxane (A) that includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 2, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadluorononyl (Claim 5).

Regarding instant claim 3, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 4, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 5, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Regarding instant claims 6-7, Tsuchida further discloses a release liner comprising a plastic film treated with the release agent composition (Claim 8).

Regarding instant claim 8, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 9, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by 

Regarding instant claim 10, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WIPO International Publication No. WO 2016/152992 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2018/0086915 A1) (Tsuchida) in view of Yamaguchi et al. (US Patent Application Publication No US. 2011/0251339 A1) (Yamaguchi).

Regarding instant claim 1, reference is made to Claim 1 of Tsuchida. Tsuchida discloses a release agent composition for silicone pressure-sensitive adhesives comprising (A) an organopolysiloxane having the average compositional formula (1):

    PNG
    media_image1.png
    148
    412
    media_image1.png
    Greyscale

wherein R1 are the same or different, and are substituted or unsubstituted C1-C10 monovalent hydrocarbon groups free of aliphatic unsaturation or a C2-C10 alkenyl-containing organic group, at least one of groups R1 containing a C1-C10 fluoroalkyl group, a is an integer of at least 2, b is an integer of a least 1, and c and d each are an integer of at least 0. It is noted that the carbon number amounts of overlap with the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Tsuchida further discloses the release agent composition further comprises (B) an organohydrogenpolysiloxane having at least three Si-H groups per molecule, in such an amount as to give 1 to 10 moles of Si-H groups per mole of total alkenyl groups in (A).
	Tsuchida does not explicitly disclose the specific content of alkenyl groups and fluorine atoms recited by the claims.
	However, Yamaguchi discloses a releaser composition having tenacious adherence, low peeling force, and a minimal influence on the retention of adhesive (paragraph [0011]). Yamaguchi further discloses that said release composition comprises an organopolysiloxane containing at least two silicon-bonded alkenyl groups and at least one silicon-bonded monovalent fluorinated substituent group such that the prima facie case of obviousness exists.”  See MPEP § 2144.05.
	As to the content of alkenyl groups, Yamaguchi discloses that said organopolysiloxane contains at least two, specifically 2 to 20, and preferably 2 to 10 siloxane bonded alkenyl groups (paragraph [0019]), which would necessarily suggest to one of ordinary skill in the art that smaller amounts of alkenyl groups approaching the requisite two groups is preferred. As Yamaguchi discloses the same minimum amount of alkenyl groups (i.e., two) as the instant claim, as well as a desire to limit said amount to the lower end of the range, Yamaguchi is construed to disclose an amount of alkenyl groups that at least overlaps the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to modify the fluorine content and alkylene content of the organopolysiloxane of Tsuchida into the ranges prescribed by Yamaguchi. The motivation for doing so would have been to prepare a release composition having tenacious adherence, low peeling force, and a minimal influence on the retention of adhesive.
	Therefore, it would have been obvious to combine Yamaguchi with Tsuchida to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Tsuchida further discloses that the fluoroalkyl group in (A) is selected from the group consisting of 3,3,3-trifluoropropyl; 3,3,4,4,4-pentafluorobutyl; 3,3,4,4,5,5,5-heptafluoropentyl; 3,3,4,4,5,5,6,6,6-nonafluorohexyl; 3,3,4,4,5,5,6,6,7,7,7-undecafluoroheptyl; 3,3,4,4,5,5,6,6,7,7,8,8,8-tridecafluorooctyl; and 3,3,4,4,5,5,6,6,7,7,8,8,9,9,9-pentadecadluorononyl (Claim 5).

Regarding instant claim 3, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 4, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 5, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).

Regarding instant claims 6-7, Tsuchida further discloses a release liner comprising a plastic film treated with the release agent composition (Claim 8).

Regarding instant claim 8, Tsuchida further discloses that component (B) contains a fluoroalkyl group (Claim 6), specifically those falling within the range of a fluoroalkyl group with from 1 to 12 carbon atoms (see fluoroalkyl groups listed at page 5, paragraph [0091]).

Regarding instant claim 9, Tsuchida further discloses that the release agent composition comprises (D) a reaction regulator in an amount of from 0.01 to 5 parts by weight per 100 parts by weight of component (A), wherein said reaction regulators are selected from specific compositions (page 6, paragraphs [0100-0101]), wherein said compositions are the same as those listed as hydrosilylation reaction inhibitors disclosed in Applicant’s original disclosure (see Specification at pages 10-11, paragraph [0036]). Therefore the reaction regulator of Tsuchida is construed to meet the claimed hydrosilylation reaction inhibitor.

Regarding instant claim 10, Tsuchida further discloses that the release agent composition further comprises (E) 0 to 2,000 parts by weight of an organic solvent (Claim 1).
	
Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejection of record, the rejection is maintained because Applicant’s argument is unpersuasive.
Broadly, Applicant contends that the Tsuchida reference does not disclose or obviate the claimed invention. Specifically, Applicant contends that while Tsuchida discloses that while the alkenyl content is controlled to balance substrate bond and curability and the fluoroalkyl content is controlled to balance release relative to a silicone PSA and cohesive properties of the release composition, one of ordinary skill in the art would have no objective reason to modify Tsuchida to arrive at the invention, and that the claimed invention exhibits unexpected results. In support of arguments that one of ordinary skill in the art would have no motivation to modify Tsuchida to arrive at the claimed invention, Applicant points to the examples of Tsuchida wherein release compositions having vinyl group content and/or fluorine atom content that is outside of the claimed ranges. In support of the arguments as to unexpected results, Applicant relies on the examples and comparative examples of their original disclosures. Specifically, those examples within the scope of the claims demonstrate a better peeling performance than those comparative examples outside the claimed ranges (i.e., vinyl group and/or fluorine atom content outside of the claimed ranges.
	Applicant’s arguments are unpersuasive. First, as to Applicant’s arguments that one of ordinary skill in the art would not modify Tsuchida to arrive at the claimed invention because the examples of Tsuchida are outside the scope of the claim, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 1 encompass the same substituents R1 of the claims; the subscript ranges a-d of encompass the substrate ranges a-d of the claims; and Tsuchida discloses fluoroalkyl groups that encompass those recited by claim 2 of the instant invention. Therefore, there is a reasonable suggestion that the scope of Tsuchida encompasses an embodiment that is substantially identical to the organopolysiloxane (a) of the instant invention.

Applicant further argues that the optimization of the alkenyl/vinyl group content and fluorine/fluoroalkyl group content based on goals of the prior art would not necessarily arrive at the claimed amount. Applicant contends that they have discovered that by adjusting both the vinyl group content and fluoroalkyl group content of the claimed composition would necessarily arrive at a composition having superior peeling properties. On the other hand, Applicant contends that one of ordinary skill in the art would only optimize the amount of alkenyl group in the Tsuchida reference to balance substrate. Applicant contends that optimizing the claimed amounts to arrive at a composition having the allegedly superior peeling properties involves improper hindsight utilizing Applicant’s own disclosure.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the prior art rejection, as cited and discussed above, shows that the scope of Tsuchida necessarily encompasses a range of both the amount of fluorine and vinyl groups in the that includes the claimed range. Therefore, one of ordinary skill in the art need not rely on hindsight reasoning, using Applicant’s own disclosure, to arrive at amounts that necessarily encompassed by the prior art.

Applicant’s arguments as to unexpected results attributed to the claims are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d)
	In the instant case, the data provided by Applicant’s examples and comparative examples in the original disclosure are much narrower in scope than the claims. First, 1 substituents. Furthermore, the examples require a specific organopolysiloxane (B), whereas independent claim 1 recites any organopolysiloxane having at least two silicon atom-bonded hydrogen atoms in a molecule. The examples also require a specific amount of each organopolysiloxane (A) and (B), whereas the claims merely require both be present in an amount to satisfy a broad molar ratio of the silicon atom-bonded hydrogen atoms in (B) to the alkenyl groups in (A). Further, the claims require a specific amount of a specific type of hydrosilylation catalyst, whereas independent claim 1 requires an effective amount of any hydrosilylation catalyst. Finally, the examples require a specific type and amount of solvent not recited in claim 1. Furthermore, the examples and comparative examples differ in more than in just the vinyl content and fluorine atom content. Each example and comparative example are completely different compositions, so it is unclear if the unexpected results are attributed to the merely the control of the vinyl group content and fluorine atom content, or if the unexpected results are due to the selection of the amount and type of these very specific compounds. Therefore, while the examples may show a better release force attributed to a very specific composition in comparison to a different specific composition, Applicant has not sufficiently shown that a better release force is both (1) unexpected and (2) present over the entire scope of the claims.
	In order to better rely on the provided data to show evidence of unexpected results, Applicant must ensure that the data is commensurate in scope with the claims. For example, the claims may be amended to be narrower in scope by reciting specific 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/10/2022